Case 3:19-cv-02195-S-BH Document 39 Filed 10/08/20 Pagelof1 PagelD 354

EIN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

GORDON JAMES, SR., §
Plaintiff, §
§

v. § Civil Action No. 3:19-CV-2195-S-BH
§
BANK OF AMERICA, N.A.,, §
Defendant. §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

On June 10, 2020, the United States Magistrate Judge made Findings, Conclusions, and a
Recommendation in this case. See ECF No. 29. On July 2, 2020, Plaintiff filed objections. See ECF
No. 32. On August 19, 2020, the Court entered an order overruling Plaintiff's objections and
granting Plaintiff leave to file a proposed amended complaint by September 18, 2020, otherwise the
action would be dismissed with prejudice for the reasons set forth in the Magistrate Judge’s June 10,
2020, Findings, Conclusions, and Recommendation. See ECF No. 38. As of the date of this order,
Plaintiff has not filed a proposed amended complaint. Accordingly, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

Defendant Bank of America, N.A.’s Motion to Dismiss Plaintiff's Amended Complaint with
Incorporated Memorandum of Law [ECF No. 22], filed February 25, 2020, is GRANTED. By
separate judgment, Plaintiff's claims against Defendant will be DISMISSED with prejudice.

SO ORDERED.

  
  

SIGNED October 8, 2020.

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
